Case: 20-60223     Document: 00516152459         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 4, 2022
                                  No. 20-60223
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   Lemuel Alcides Garcia-Sanchez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 273 715


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          Lemuel Alcides Garcia-Sanchez, a native and citizen of El Salvador,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   dismissing his appeal from the denial of his motion to reopen.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60223     Document: 00516152459          Page: 2   Date Filed: 01/04/2022




                                   No. 20-60223


         We review the denial of a motion to reopen under a highly deferential
   abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d 713, 715 (5th Cir.
   2017). To establish a claim of ineffective assistance, a petitioner must
   demonstrate substantial prejudice resulting from counsel’s deficient
   performance. Gutierrez-Morales v. Homan, 461 F.3d 605, 609 (5th Cir. 2006).
   Proving substantial prejudice requires a prima facie showing that the
   allegedly deficient performance affected the outcome of the proceedings.
   Arteaga-Ramirez v. Barr, 954 F.3d 812, 813 (5th Cir. 2020). Because Garcia-
   Sanchez has failed to identify any errors in the immigration judge’s
   determination that he was not entitled to asylum, withholding of removal, or
   protection under the CAT, he is unable to demonstrate that his attorney’s
   allegedly deficient performance affected the outcome of his proceedings. See
   Okpala v. Whitaker, 908 F.3d 965, 971 (5th Cir. 2018). Accordingly, the BIA
   did not abuse its discretion in dismissing Garcia-Sanchez’s appeal.
         Based upon the foregoing, the petition for review is DENIED.




                                        2